United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                   UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   May 11, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60011



                      ALFONSO ACOSTA-GRIMALDO,

                                                         Petitioner,

                               versus

           ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                         Respondent.



               Petition for Review of an Order of the
                    Board of Immigration Appeals



Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The Supreme Court vacated the judgment in this case and

remanded it to this court to reconsider in the light of Lopez v.

Gonzales, 127 S. Ct. 625 (2006).   As urged by the parties, and in

accordance with our decision in United States v. Estrada-Mendoza,

475 F.3d 258 (5th Cir. 2007), we REMAND to the Board of Immigration

Appeals for further proceedings consistent with Lopez and Estrada-

Mendoza.


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
-2-